                      Case 2:18-cv-01171-JCM-BNW Document 55 Filed 10/23/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    DONG “KEVIN” GUO,                                      Case No. 2:18-CV-1171 JCM (BNW)
                 8                                           Plaintiff(s),                     ORDER
                 9           v.
               10     WAL-MART STORES, INC.,
               11                                         Defendant(s).
               12
               13            Presently before the court is plaintiff Dong “Kevin” Guo’s request for status check.
               14     (ECF No. 49).
               15            Plaintiff requests “a status check regarding the likelihood that the trial of this matter will
               16     proceed as scheduled.” (Id.). Plaintiff notes the need for sufficient notice and time to prepare
               17     the case’s expert witnesses in light of the COVID-19 pandemic.
               18            This court reminds the parties that civil jury trials will not be conducted within this
               19     district until further notice. See General Order 2020-03. For the sake of clarity, this court sua
               20     sponte continues this trial to July 26, 2021.
               21            Accordingly,
               22            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that calendar call currently
               23     scheduled for November 25, 2020, be, and the same hereby is, RESCHEDULED to July 21,
               24     2021, at 1:30 PM in courtroom 6A.
               25     ...
               26     ...
               27     ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:18-cv-01171-JCM-BNW Document 55 Filed 10/23/20 Page 2 of 2



                1           IT IS FURTHER ORDERED that the trial currently scheduled for November 30, 2020,
                2     be, and the same hereby is, RESCHEDULED to July 26, 2021, at 9:00 AM in courtroom 6A.
                3           DATED October 23, 2020.
                4
                                                               __________________________________________
                5                                              UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                             -2-
